In
The
                                                Court
of Appeals
                        Sixth
Appellate District of Texas at Texarkana
 
                                                ______________________________
 
                                                             No. 06-10-00048-CV
                                                ______________________________
 
 
                BARBARA HOFFMAN AND FRED LULLING,
Appellants
 
                                                                V.
 
                                 MARION COUNTY, TEXAS, Appellee
 
 
                                                                                                  

 
 
                                                  On Appeal from the County Court 
                                                            Marion County, Texas
                                                           Trial
Court No. C00174
 
                                                             
                                     
 
 
                                          Before Morriss, C.J.,
Carter and Moseley, JJ.
                                            Memorandum Opinion by Justice Moseley




                                                     MEMORANDUM 
OPINION
 
            Appellants,
Barbara Hoffman and Fred Lulling, filed their notice of appeal June 14,
2010.  They specify in their notice of
appeal that it is “not an appeal of judgment, but of unlawful and
unconstitutional procedures leading up to the improper judgment . . . .”  
            We
have jurisdiction to hear an appeal only from a final judgment or from
interlocutory orders as expressly authorized by statute.  See
Tex. Civ. Prac. & Rem. Code Ann.
§ 51.014 (Vernon 2008); Longview Indep. Sch. Dist. v. Vibra-Whirl, Ltd.,
169 S.W.3d 511, 515 (Tex. App.—Texarkana 2005, no pet.) (citing Hinde v.
Hinde, 701 S.W.2d 637, 639
(Tex. 1985)).  Thus, an attempt to appeal
from issues or procedures rather than from a final judgment or from the type of
interlocutory order as authorized by the Legislature does not place this proceeding
within the bounds of the jurisdiction of this Court. 
            Even
if we treat this appeal as from the judgment of the trial court, this is a
civil judgment divesting a person of ownership of animals and, according to the
statute, “[t]he decision of the county court or county court at law under this
section is final and may not be further appealed.”  Tex.
Health & Safety Code Ann. § 821.025(a) (Vernon 2010).  We thus have no jurisdiction over an appeal
from a judgment of this type.
            We dismiss this appeal for want of
jurisdiction.
 
 
                                                                        Bailey
C. Moseley
                                                                        Justice
 
Date
Submitted:          June 24, 2010
Date
Decided:             June 25, 2010